           Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 INJURED WORKERS PHARMACY, LLC,

                    Plaintiff,

           v.
                                                     CIVIL ACTION NO.:__________________
 SHAIRALY LISA ROSARIO AND
 SUMMIT PHARMACY, INC.,

                    Defendants.

                                          COMPLAINT

       Plaintiff Injured Workers Pharmacy, LLC (“IWP” or “Plaintiff”), by and through its

undersigned attorneys, files this Complaint against Defendants Shairaly Lisa Rosario (“Rosario”)

and Summit Pharmacy, Inc. (“Summit” with Rosario, “Defendants”), and respectfully states as

follows:

                            I.      PRELIMINARY STATEMENT

       Rosario was a long-standing employee of IWP. Hired in June 2008, Rosario started at IWP

as an Enrollment Specialist and worked her way up to the position of Territory Manager, a position

which she held until she submitted her voluntarily resignation, which is effective May 14, 2020.

Throughout her almost 12 years with IWP, Rosario had access to the Company’s Confidential

Information, including but not limited to IWP’s client list, Referral Sources, sales data, proprietary

training program, and marketing plans. Rosario also benefited from IWP’s goodwill, reputation,

and brand recognition to foster and maintain relationships with IWP’s clients, Referral Sources,

service providers, and key decision makers and influencers in the workers’ compensation industry.

       As a condition of her employment, Rosario entered into written agreements with IWP that

contained non-competition, non-solicitation, and confidentiality provisions. Yet despite her legal


                                                                                                    1
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 2 of 22



and contractual obligations, Rosario accepted employment with Summit, a workers’ compensation

pharmacy and known competitor of IWP. Summit tortuously interfered with IWP’s contractual

relationships and aided and abetted Rosario’s bad acts by soliciting and inducing Rosario to breach

her obligations not to compete with IWP, both while employed by IWP and for a period of one

year following the termination of her employment with IWP.

       IWP files this Complaint to preliminarily and permanently enforce the various covenants

contained in the Non-Competition, Non-Solicitation and Confidentiality Agreement dated April

28, 2011, and the Non-Solicitation of Clients Agreement dated September 13, 2019, executed

between Rosario and IWP, as well as IWP’s rights under applicable law, in order to (i) stop Rosario

from continuing to materially breach, among other things, her contractual, fiduciary, and other

common law duties she owed, and continues to owe, to IWP; (ii) prevent Rosario from causing

and inflicting further irreparable harm and injury on IWP by continuing to breach her contractual,

fiduciary, and other common law duties she owed, and continues to owe, to IWP; and (iii) stop

Summit from inflicting further irreparable harm and injury on IWP by continuing to interfere with

its contractual relationships by soliciting and inducing IWP employees to breach their contractual

obligations owed to IWP.

                                        II.     PARTIES

       1.      Plaintiff IWP is a Massachusetts limited liability company. IWP is authorized to,

and does business in the state of Massachusetts, with its principal place of business located at 300

Federal St., Andover, Massachusetts 01810.

       2.      Defendant Rosario is an individual residing at 2518 NE 41st Ave., Homestead,

Florida 33033. She may be served there or wherever else she is found.




                                                                                                  2
EAST\174057750.3
            Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 3 of 22



        3.      Defendant Summit Pharmacy, Inc. is an Arizona corporation, with its principal

place of business located at 2320 W. Peoria Ave., Ste. D132, Phoenix, Arizona 85029. Summit

may be served with process by and through its registered agent, Catherine P. Egan, 13711 Camino

Del Sol, #4, Sun City West, Arizona 85375.

                                  III.   JURISDICTION AND VENUE

        4.      This Court has exclusive jurisdiction over the subject matter and the parties pursuant

to 28 U.S.C. § 1332 because the Parties are diverse and the amount in controversy exceeds $75,000.

        5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to IWP’s claims occurred in this judicial district,

and Rosario entered into a written contract with IWP which requires that any dispute arising from the

agreement be brought in the federal and state courts of Massachusetts, and Rosario further consented

to the jurisdiction of those courts.

        6.      This Court has subject matter jurisdiction over the state law claims alleged herein

pursuant to 28 U.S.C. § 1367 (supplemental jurisdiction).

                                 IV.     FACTUAL BACKGROUND

A.      IWP’s Business

        7.      IWP is a home delivery pharmacy specializing in workers’ compensation. Based

in Andover, Massachusetts, IWP is a licensed pharmacy in all 50 states and services injured

workers throughout the country by providing home delivery of medications and other related

services.    IWP has built an entire team around the workers’ compensation system, which

distinguishes it from a typical “neighborhood pharmacy.” IWP’s patient support team works with

the injured worker to collect their workers’ compensation information, including information

concerning their prescriptions, treating physician, and attorney. IWP’s pharmacy staff handles the



                                                                                                         3
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 4 of 22



clinical needs of the injured employee and then delivers the medication to them, without delay, via

home delivery. IWP’s claims team works with insurers, pharmacy benefit managers, and attorneys

to coordinate payment to IWP so there are no upfront or out-of-pocket costs to the injured worker.

       8.      Since it was founded in October 2001, IWP has invested a significant amount of its

time and resources to develop a network of referral sources throughout the United States,

including, but not limited to, law firms specializing in workers’ compensation claims, physician

groups, pain centers, doctors’ practices, and insurers (collectively “Referral Sources”). As a

result, IWP is well-regarded as an advocate for injured workers and enjoys widespread brand

recognition and goodwill in the workers’ compensation community.

       9.      IWP currently employs 240 employees across the U.S. The Company maintains an

Employee Handbook that is distributed to employees. See Ex. A-1. IWP employees are generally

required, both at the time of hire and whenever an updated handbook is issued, to review and

execute a “Receipt and Compliance Acknowledgment,” in which the employee acknowledges they

have read, understood, and will comply with the rules and policies contained in the Employee

Handbook.     Execution of this acknowledgment form is a condition of employment and of

continued employment with IWP. See Ex. A-2.

B.     IWP’s Reasonable Measures to Protect its Confidential Information

       10.     IWP has spent almost 20 years and made significant cash investments to develop

its goodwill, brand recognition, relationships with clients and Referral Sources, marketing

strategies, and proprietary processes, all of which it considers its confidential information. IWP

uses and relies on its confidential information to effectively compete and maintain its position as

the advocate pharmacy for injured workers. Accordingly, IWP takes reasonably calculated steps

to protect its confidential information, as maintaining the confidentiality of its confidential



                                                                                                 4
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 5 of 22



information is essential to the commercial success of the Company’s business. For example, the

Employee Handbook, which every employee is required to abide by, contains a Confidentiality

and Non-Disclosure policy which, among other things, compels all IWP employees to “protect the

Company’s Confidential Information and keep it secret.” See Ex. A-1. Employees are further

required to use IWP’s confidential information “only for the Company’s benefit and only with the

Company’s permission,” are prohibited from disclosing or providing such information to anyone

outside of the Company, or using such information without prior approval. Id. Employees are

also duty-bound to report any “unauthorized use, copying or disclosure of Confidential

Information” to the Company and further notify IWP if the employee “believes that Confidential

Information is being misappropriated, lost or disclosed.” Id. The employee’s obligation to

maintain the confidentiality of IWP’s Confidential Information survives the termination of the

employee’s employment with the Company. Id.

       11.     IWP also requires those employees who have access to the Company’s confidential

information to sign agreements with confidentiality, non-competition, non-solicitation, and other

protective covenants as a condition of employment. See Ex. A-3, A-4, and A-5.

       12.     Additionally, IWP utilizes security measures to prevent the unauthorized access,

use, and disclosure of its confidential information. For example, all employees are required to

enter a confidential, unique password to access the Company’s computer networks, laptops, smart

phones, and other electronic devices. Further, certain of IWP’s confidential information, including

its client list, is stored in Salesforce, the Company’s centralized, password-protected computer

database. IWP’s client list, which is a compilation of its nearly 20 years of work in the workers’

compensation industry, is a comprehensive list of every IWP client, and includes not only client

contact information, but also additional notes and insight into each client. The majority of IWP’s



                                                                                                 5
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 6 of 22



employees do not have access to Salesforce or IWP’s client list, as the Company limits access to

only those IWP employees with a need to know. Further, IWP uses a single sign-on authentication

to access Salesforce, which ensures that a user is locked out of the system once their account is

deactivated. IWP has expended, and continues to expend, significant funds to maintain the

Salesforce pipeline.

       13.     To further maintain its competitive edge, IWP also utilizes the Salesforce data in

connection with its financial metrics and data compiled over the last almost 20 years in the

workers’ compensation industry.       This allows IWP to provide additional insight into each

customer’s profile. IWP’s Sales Operation Department generates reports using IWP’s internal

data and metrics, which are not available to anyone outside of the Company (“Confidential Data

Reports”). Only IWP’s Finance and Sales Operation Departments can access these valuable

Confidential Data Reports, though they may be shared with and utilized by the Company’s sales

team on a need-to-know basis. If granted access, sales team members are prohibited from sharing

the Confidential Data Reports with other Company employees. Rather, each sales team member

must individually request access and work with IWP’s Finance Department to generate a specific

Confidential Data Report. The Confidential Data Reports and the data and metrics used to generate

these reports are not public knowledge as they are key components in developing the marketing

and sales strategies at both the Company-wide and sales team member level.

       14.     Further, upon termination of employment, IWP requires employees to return any

confidential information they may have in their possession, custody or control. The Company also

reminds the departing employee of their continuing obligations owed to IWP, including their

obligations not to retain, use, or disclose confidential information, and of any applicable restrictive

covenants. See Ex. A-6.



                                                                                                     6
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 7 of 22



C.     Rosario’s Employment with IWP

       15.     IWP employed Rosario beginning June 24, 2008, until her voluntary resignation

effective on or about May 14, 2020. She was originally employed by IWP as an Enrollment

Coordinator. Rosario’s Offer Letter from IWP set out the terms of her employment, one of which

was a requirement that Rosario sign an agreement with confidentiality, non-competition, and other

protective covenants. See Ex. A-8.

       16.     On June 13, 2008, Rosario entered into a Non-Competition and Confidentiality

Agreement with IWP, which contained certain non-disclosure and non-competition duties that

Rosario was obligated to abide by both during the term of her employment and after her

employment terminated.

       17.     On April 28, 2011, Rosario was promoted to a Senior Enrollment Coordinator

position and signed a Non-Competition, Non-Solicitation and Confidentiality Agreement (the

“Non-Compete Agreement”). By its express terms, the Non-Compete Agreement superseded the

June 13, 2008 agreement. See Ex. A-4, ¶ 10.1.

       18.     Under the terms of the Non-Compete Agreement, Rosario owed a duty of loyalty

to IWP at all times while employed by the Company. Specifically, she agreed to “apply [her] best

efforts to [her] work, and will not do anything that could harm the Company, its employees,

customers, or products.” Id., ¶ 1.1. She also had a duty to “promptly tell the Company about any

opportunity that related to the Company’s business” and “not use such business opportunities for

[her] own gain or for that of anyone else.” Id., ¶ 1.2

       19.     The    Non-Compete      Agreement     also   contained   certain   non-competition,

non-solicitation, and confidentiality restrictions which do not end with the termination of her

employment with IWP. Pursuant to the terms of the Non-Compete Agreement, Rosario promised



                                                                                                7
EAST\174057750.3
           Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 8 of 22



to maintain the confidentiality of IWP’s Confidential Information; specifically, she promised as

follows:

                 3.1 Promise to Protect. Employee will protect the Company’s Confidential
                 Information [defined therein] and keep it secret. Employee will use it only for the
                 Company's benefit and only with the Company’s permission. Employee will not tell
                 or give Confidential Information to anyone outside the Company, or use it for any
                 other purpose, without first receiving the Company’s permission. Employee will tell
                 his/her supervisor if Employee believes another employee might be misusing
                 Confidential Information.

Id., ¶ 3.1.

        20.      The Non-Compete Agreement defined “Confidential Information” to include, but

not to be limited to the following:

                 … information concerning: Referral Sources and their clients, general business
                 operations; client information, including client contact and profile information;
                 sales opportunities; internal employee lists; computerized databases of Referral
                 Sources and client information; financial and accounting information, including
                 profit and loss information and information about costs; sales and marketing
                 strategies; methods of doing business and servicing clients, suppliers and Referral
                 Sources; business forms developed by or for the Company; form and content of
                 bids, proposals and contracts; the Company’s internal reporting methods; technical
                 and Company data, whether in writing, oral or machine-readable form; software
                 programs, however embodied; and information obtained by or given to the
                 Company about or belonging to its suppliers, clients, potential clients or others …
                 all of which is confidential and proprietary in nature.

Id., ¶ 2.1(a).

        21.      Upon termination of her employment, Rosario was obligated to “promptly return

all papers, electronic information and other data or property that contain any Confidential

Information.” Id., ¶ 3.2.

        22.      Rosario further agreed that while employed by IWP and for a period of 1-year

immediately following the termination of her employment, whether voluntary or involuntary, and

regardless of the reason for or the manner of her termination, she shall not:

                 (a)    accept employment or establish any other relationship with a business
                        within the Company Territories [as defined therein] that is in competition

                                                                                                  8
EAST\174057750.3
          Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 9 of 22



                     with the IWP Business [as defined therein] or engage in any business or
                     activity within the Company Territories that is in competition with the IWP
                     Business at the time of the Employee’s termination; provided, however,
                     that the record or beneficial ownership of five (5) percent or less of the
                     outstanding publicly traded capital stock of any entity shall not be deemed,
                     in and of itself, to be in violation of this Section; or

               (b)   solicit, divert or accept business on behalf of a competitor from a Referral
                     Source or potential Referral Source [as defined therein], or otherwise offer
                     products and services in competition with the IWP Business to a Referral
                     Source or a potential Referral Source, (i) with whom Employee had contact
                     while employed by the Company or (ii) about whom Employee obtained
                     Confidential Information while employed by the Company (hereinafter a
                     “Prohibited Referral Source”).

               (c)   solicit, divert or accept business from a client or potential client on behalf
                     of a competitor, or otherwise offer products and services in competition
                     with the IWP Business to a client or potential client, (i) with whom
                     Employee had contact while employed by the Company; (ii) about whom
                     Employee obtained Confidential Information while employed by the
                     Company; or (iii) from whom Employee was referred or otherwise
                     introduced by a Prohibited Referral Source (hereinafter a “Prohibited
                     Client”); or

               (d)   induce or attempt to induce any Prohibited Referral Source or Prohibited
                     Client to reduce or terminate the business or referrals, as applicable, they
                     direct to the Company; or

               (e)   disclose the names or contact information of any Prohibited Client or
                     Prohibited Referral Source to any other person, firm, corporation or other
                     entity; or

               (f)   hire any Company employee, or hire any former employee who worked for
                     the Company at any time within the last year of Employee's employment,
                     or encourage, solicit or induce any Company employee to leave the
                     Company; or

               (g)   assist any person, firm, entity, employer, business associate or member of
                     Employee's family to commit any of the foregoing acts.


Id., ¶ 5.2.

        23.    “IWP Business” was defined to mean “a national pharmacy service to provide

medications to injured workers receiving worker’s compensation benefits and to provide

services to law firms representing injured workers for the provision of such medications and

                                                                                                  9
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 10 of 22



other services.” Id., at 1. “Referral Sources” means those potential referral sources, including,

but not limited to, workers’ compensation attorneys, that the Company has repeated dealings

with. Id. “Company Territories” was defined as “each and every state or territory in which

Employee conducted, transacted or solicited business on behalf of Company, within the

twenty-four (24) months immediately preceding the date of Employee’s termination and up to

and including the date of Employee’s termination.” Id., ¶ 5.3.

       24.     Additionally, Rosario agreed that if she violated any provision of the Non-Compete

Agreement, any of the time limitations—including the 1-year prohibitions on her unlawful

competition and solicitation—would “be extended for a period of time equal to the period of time

during which such breach occurs but no longer than the time limitations” in the Non-Compete

Agreement. Id., ¶ 6.2.

       25.     The Non-Compete further states: “In the event that Employee violates any of the

covenants contained in this Agreement and the Company is required to seek enforcement of such

in any court having jurisdiction, Employee shall be responsible for all reasonable attorney’s fees

and costs incurred by the Company in the successful enforcement of this Agreement, in addition

to any damages sustained by the Company as the result of the violations.” Id., ¶ 6.1.

       26.     On July 28, 2014, Rosario was promoted to an Account Manager position.

See Ex. A-9. She was assigned the South Florida Territory. Rosario remained bound by the

obligations and restrictions contained in the Non-Compete Agreement. See Ex. A-4 and A-9.

       27.     Prior to her employment with IWP, Rosario had no experience in the workers’

compensation industry nor any relevant relationships with Referral Sources. See Ex. A-10. Once

employed by IWP, any business expenses Rosario incurred to develop these relationships were

paid for by the Company.



                                                                                               10
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 11 of 22



       28.     As an Account Manager, Rosario was responsible for closing sales through

self-generated efforts, networking, cold-calling, territory planning, and other sales-related

activities. Rosario acted as the direct liaison between the Company and its clients and managed

communications between the parties concerning any claims or payment issues. If a claim was

resolved, Rosario tracked that with the Company’s Litigated Claims Department to prepare for

settlement and collection.     Rosario also worked hand-in-hand with the Company’s Sales

Operations Department, which provided her real-time market information and strategies to help

her prospect, develop and maintain business relationships to drive sales. As an Account Manager,

Rosario was granted access to Salesforce and the Company’s confidential information, including

certain Confidential Data Reports.

       29.     Rosario was also responsible for cultivating relationships with IWP’s current and

prospective Referral Sources. Accordingly, she identified and connected with decision makers

and influencers to gain buy-in from them. She communicated to them IWP’s unique value

proposition for services through in-person sales presentations and electronic communications.

Rosario also built strong business relationships with IWP’s client list to gain additional referrals.

Much of Rosario’s work time was spent networking, so IWP could establish and maintain effective

working relationships throughout a variety of industries, not exclusive of healthcare, medical

devices, local unions, or patient advocacy groups.

       30.     To further cultivate business, drive brand awareness, and stay connected with

current and prospective Referral Sources influential to IWP’s business, Rosario was required to

devote a significant amount of her working time to charitable and community organizations. IWP

paid membership dues and made donations to ensure Rosario had access to these key




                                                                                                  11
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 12 of 22



organizations, which include the Friends of 440, the Inns of Court of Miami, and the Florida

Workers Association.

       31.     IWP’s investment of time, money, and manpower in these influential organizations

provided Rosario access to key influencers in the workers’ compensation community. For

example, IWP is a platinum sponsor and the only pharmacy who is a member of the Friends of

440, a charitable organization that provides scholarships to children whose parents died as a result

of a workplace accident, and an organization in which most Florida-based IWP Referral Sources

are members. IWP used its platinum sponsorship and donation dollars as a means to introduce

Rosario to the Friends of 440 to facilitate networking with its members. As a result of IWP’s

efforts, Rosario serves on the Board of Directors for the Friends of 440 and, upon information and

belief, will retain that key position even though her employment with IWP has terminated, and

despite the fact that Summit is not a member of the Friends of 440, nor has it made any investment

of time or money in the organization.

       32.     Effective January 1, 2019, and in an effort to create alignment and consistency

within the Company’s sales organization, Rosario’s job title changed from Account Manager to

Territory Manager.     See Ex. A-11.      However, Rosario’s job duties remained unchanged.

See Ex. A-12. Rosario maintained her access to, and IWP continued to disclose its confidential

information to her. She also remained bound by the obligations and restrictions contained in the

Non-Compete Agreement. See Ex. A-4 and A-11. Specifically, Rosario agreed that the Non-

Compete Agreement would continue to apply regardless of any change to her job (including,

specifically, a promotion), as she agreed that the “obligations and restrictions contained in [that]

Agreement survive and continue to apply” to Rosario. See Ex. A-4, ¶ 9.1.




                                                                                                 12
EAST\174057750.3
             Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 13 of 22



          33.    Her non-solicitation obligations under the Non-Compete Agreement were amended

on September 13, 2019, when she executed a “Non-Solicitation of Clients Agreement”

(“Non-Solicitation Agreement”).        See Ex. A-5. Specifically, Rosario agreed that during her

employment with IWP and for a period of 12 months following the termination of her employment

with the Company, whether voluntary or involuntary, directly or indirectly, she would not

                 solicit or attempt to solicit any current clients or customers of the Company with
                 whom the Employee had material or direct contact or about whom the Employee
                 received confidential information during the last twelve (12) months of the
                 Employee’s employment with the Company in the geographic area(s) in which the
                 Employee made sales or provided services for the Company, for the purpose of
                 offering or accepting goods or services similar to or competitive with those offered
                 by the Company.

Id., at 1.

          34.    Pursuant to the terms of the Non-Solicitation Agreement, Rosario was further

obligated to (i) notify her new employer of her continuing obligations under the Non-Solicitation

Agreement, (ii) notify IWP of the identity of her new employer and her job title and

responsibilities, and (iii) continue to so inform the Company in writing any time she changes

employment during the 12 month period following the termination of her employment with IWP.

Id. The Non-Solicitation Agreement, by its terms, did not supersede the Non-Compete Agreement.

See id.

D.        IWP’s Proprietary Training Program for Territory Managers

          35.    A considerable investment of time and money is necessary for IWP to train a newly

hired Territory Manager in its service offerings, sales strategies, and other aspects of their job.

New Territory Managers also need time to establish relationships with related sales professionals

within the Company as well as IWP’s clients, service providers, and Referral Sources. To be

effective in their new position, Territory Managers must also experience a complete sales cycle,

from lead generation to closure of sales.

                                                                                                  13
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 14 of 22



       36.     IWP has invested both time and money to develop a proprietary 9-week training

program for its newly hired Territory Managers. Generally, new Territory Managers spend a week

at IWP’s corporate headquarters where they learn about the Company and, among other things, its

marketing strategies, service offerings, and support. They then spend several weeks in the field

shadowing multiple, established Territory Managers, including Rosario, who provide field

training. The new Territory Manager then returns to their assigned territory where they work under

the supervision and guidance of their assigned Director of Regional Sales to cultivate business

relationships and drive sales.

       37.     Given the learning curve, IWP usually sustains a loss in sales for a year, as it

typically takes a full year before a new Territory Manager can effectively perform their job duties

and reach and maintain the Company’s sales goals.

E.     Rosario Accepts Summit’s Employment Offer

       38.     On April 30, 2020, Rosario notified IWP that she was voluntarily terminating her

employment effective May 14, 2020. See Ex. A-13. In a follow-up communication with Don

Gelnaw, Director of Regional Sales – S.E., Rosario indicated she had accepted an offer of

employment from Summit.

       39.     Based on a recent review of Summit’s online webpage the following facts are

believed to be true regarding Summit: Summit is a direct competitor of IWP and, upon information

and belief, employs a business model similar (if not identical) to IWP. Like IWP, Summit

specializes in the workers’ compensation industry as a “workers’ compensation pharmacy

dedicated to delivering doctor-prescribed medications to injured workers, auto accident victims

and others.” Also like IWP, Summit specializes in home delivery of medication to injured workers,

without delay or expense to them. Again like IWP, Summit employs a claims team to manage



                                                                                                14
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 15 of 22



claims for patients, attorneys and doctors nationwide. Summit represents it is licensed in all 50

states and serves thousands of patients across the United States.

F.     IWP Sent Demand Letters to Rosario and Summit

       40.     On May 1, 2020, IWP sent Rosario a letter reminding her of her fiduciary duties

owed to IWP as an employee of the Company. See Ex. A-6. IWP also reminded Rosario of the

restrictive covenants contained in her Non-Compete Agreement and Non-Solicitation Agreement.

Id. IWP demanded that Rosario fully disclose the title, nature, and duties of the position she had

accepted with Summit and explain how that position does not violate her obligations to IWP. Id.

IWP also demanded Rosario affirm she had not disclosed any IWP information to Summit, taken

steps to transition IWP business to Summit, or solicit IWP’s employees on Summit’s behalf. Id.

Rosario responded to request 2 extensions of her time to respond, and in her final correspondence,

she disputed her continuing obligations to the Company.

       41.     IWP sent a similar letter to Summit on May 1, 2020. See Ex. A-7. IWP notified

Summit of the continuing obligations Rosario contractually owed to IWP and the fiduciary duties

she owed to the Company as an employee of IWP. Id. IWP demanded Summit disclose the title,

nature, and duties of the position Summit had offered, and which Rosario had accepted, and explain

how that position did not violate her obligations to IWP. Id. The Company further demanded that

Summit confirm (i) whether Rosario disclosed to Summit her continuing obligations owed to IWP,

(ii) whether Rosario had disclosed any of IWP confidential or proprietary information to Summit,

(iii) whether Rosario had transitioned, or taken steps to assist with the transition of, business from

IWP to Summit, (iv) whether Rosario had recruited, or attempted to recruit, other IWP employees

on Summit’s behalf, and (v) that Rosario would not be asked by anyone, or permitted to, directly

or indirectly, violate her obligations to IWP. Id.



                                                                                                   15
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 16 of 22



        42.     IWP further reminded Summit that it previously was forced to address similar

concerns after IWP learned Summit had employed Jenna Kunze, formerly employed by IWP as a

Territory Manager. Accordingly, IWP demanded Summit also confirm whether or not Kunze in

any way participated in recruiting Rosario to Summit and, if so, the manner of her participation.

Summit also requested 2 extensions of its time to respond, and in its final correspondence, failed

to provide the requested information or written affirmation to IWP.

                                  V.      CAUSES OF ACTION

                                              Count I

                     (Breach of Contract Against Rosario — Non-Competition)

        43.     Plaintiff hereby incorporates the allegations contained in all preceding paragraphs

as if fully set forth herein.

        44.     Rosario’s Non-Compete Agreement is a valid, enforceable contract between Rosario

and IWP. At all times relevant to this lawsuit, Rosario has been bound by the restrictive covenants

contained in Sections 2, 3, and 5 of the Non-Compete Agreement. These provisions constitute a

binding and enforceable contract between Rosario and IWP, supported by adequate consideration in

the form of continued employment, access to Confidential Information, and specialized training.

        45.     The purpose of the restrictive covenants are to protect the business goodwill, trade

secrets, and confidential information belonging to IWP. The limitations set forth in the restrictive

covenants as to time, geography, and scope of activity to be restrained are reasonable and do not

impose a greater restraint than necessary to protect IWP’s legitimate business interests.

        46.     Rosario has violated, and will violate the Non-Compete Agreement by: (i) competing

with IWP in violation of the non-compete provision by accepting Summit’s employment offer, and

(ii) competing with IWP in violation of the non-compete provision by establishing an employment



                                                                                                  16
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 17 of 22



relationship with Summit to develop business in competition with IWP. Given the position

Rosario will hold with Summit and her corresponding job duties, it is inevitable that Rosario will

further breach her Non-Compete Agreement by misappropriating IWP’s confidential and

proprietary information and trade secrets, including but not limited to IWP’s client list and Referral

Sources, and by soliciting, either directly or indirectly, IWP’s clients and Referral Sources on

Summit’s behalf.

        47.     As a result of Rosario’s breach of her Non-Compete Agreement, IWP has suffered

and will continue to suffer irreparable harm and other damages, including but not limited to the loss

of current and prospective sales, loss of goodwill, loss of profits, loss of value of trade secrets, loss of

client relationships, loss of referral relationships, and loss of prospective advantageous relationships.

        48.     Rosario’s breach of the Non-Compete Agreement has made it necessary for IWP to

engage counsel to assert this claim. Under the Non-Compete Agreement, Rosario is liable for all

attorneys’ fees and costs incurred by IWP to enforce the Non-Compete Agreement, including the

non-competition provision, and IWP seeks recovery of same.

                                                 Count II

                      (Breach of Contract Against Rosario — Duty of Loyalty)

        49.     Plaintiff hereby incorporates the allegations contained in all preceding paragraphs

as if fully set forth herein.

        50.     Rosario’s Non-Compete Agreement is a valid, enforceable contract between Rosario

and IWP.

        51.     Rosario owed a duty of loyalty to IWP, as expressly agreed to in the Non-Compete

Agreement. Specifically, Rosario agreed to apply her best efforts to her work and not do anything

that could harm IWP, its employees, customers, or products.



                                                                                                         17
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 18 of 22



        52.      For at least the 30 days prior to voluntarily terminating her employment with IWP,

Rosario failed to apply her best efforts in her work, resulting in lower productivity and lost sales. For

these reasons, Rosario has breached her Non-Compete Agreement.

        53.      As a result of Rosario’s breach of the Non-Compete Agreement, IWP has suffered or

will continue to suffer irreparable harm and other damages, including but not limited to the loss of

current and prospective sales, loss of goodwill, loss of profits, loss of value of trade secrets, loss of

customer relationships, loss of referral relationships, and loss of prospective advantageous

relationships.

        54.      Rosario’s breach of the Non-Compete Agreement has made it necessary for IWP to

engage counsel to assert this claim. Under the Non-Compete Agreement, Rosario is liable for all

attorneys’ fees and costs incurred by IWP to enforce the Non-Compete Agreement, including the duty

of loyalty provision, and IWP seeks recovery of same.

                                                Count III

                                (Breach of Fiduciary Duty Against Rosario)

        55.      Plaintiff hereby incorporates the allegations contained in all preceding paragraphs

as if fully set forth herein.

        56.      As an employee of IWP, Rosario had a legal duty to act in the best interest of IWP.

Rosario had a duty to exercise diligence and good faith in matters relating to her employment and to

not engage in disloyal acts. Rosario has failed to uphold her obligations.

        57.      For at least the 30 day period leading up to her voluntary resignation, Rosario was not

diligent in her work duties and failed to act in good faith as an employee of IWP. Instead, Rosario

engaged in disloyal acts which resulted in lower productivity and lost sales.




                                                                                                      18
EAST\174057750.3
          Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 19 of 22



        58.      As a result of Rosario’s breach of her fiduciary duties to IWP, the Company has

suffered or will continue to suffer irreparable harm and other damages, including but not limited to

the loss of current and prospective sales, loss of goodwill, loss of profits, loss of value of trade secrets,

loss of customer relationships, loss of referral relationships, and loss of prospective advantageous

relationships.

                                                Count IV

                 (Tortious Interference with Contractual Relations Against Summit)

        59.      Plaintiff hereby incorporates the allegations contained in all preceding paragraphs

as if fully set forth herein.

        60.      Rosario is a party to a valid, enforceable contract with IWP whereby Rosario is

prohibited from accepting employment or establishing a business relationship with a competitor of

IWP within the “Company Territories” both during the term of her employment with IWP and for the

1 year period immediately following the termination of her employment with IWP.

        61.      Summit was aware, or should have been aware, of Rosario’s contractual obligations

to IWP.

        62.      Summit intentionally, improperly, and without privilege interfered with the

restrictive covenants between Rosario and IWP by, among other things, soliciting Rosario and

inducing her to accept Summit’s offer of employment, in violation of her Non-Compete

Agreement.

        63.      Summit has acted with improper motives or used improper means in interfering with

IWP’s contractual relationship with Rosario, including but not limited to misappropriating IWP’s

investment in its employees, misappropriating IWP’s employee expertise and know-how, harming

IWP’s goodwill, and/or unfairly harming IWP’s business.



                                                                                                          19
EAST\174057750.3
          Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 20 of 22



        64.     Summit had no legitimate business reason or justification to do these acts.

        65.     As a result of Summit’s tortious interference, IWP has suffered or will suffer

irreparable harm and other damages including but not limited to, loss of its investment in its

employees, loss of employee expertise and know-how, damage to goodwill, loss of current and

prospective sales, loss of profits, loss of value of trade secrets, loss of customer relationships, loss of

prospective advantageous relationships, and loss of confidential, proprietary and/or trade secret

information.

                                                Count V

                    (Aiding and Abetting Breach of Contract Against Summit)

        66.     Plaintiff hereby incorporates the allegations contained in all preceding paragraphs

as if fully set forth herein.

        67.     Rosario is a party to a valid, enforceable contract with IWP whereby Rosario is

prohibited from accepting employment or establishing a business relationship with a competitor of

IWP within the “Company Territories” both during the term of her employment with IWP and for the

1 year period immediately following the termination of her employment with IWP.

        68.     Summit was aware, or should have been aware, of Rosario’s contractual obligations

to IWP.

        69.     Rosario breached her contractual obligations to Plaintiffs.

        70.     Summit actively participated in, substantially assisted, and/or substantially

encouraged Rosario to breach her contractual obligations to IWP, including but not limited to

allowing, encouraging, or inducing Rosario to accept Summit’s job offer and breach her Non-

Compete Agreement.




                                                                                                        20
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 21 of 22



        71.     As a result of Summit’s aiding and abetting of Rosario’s breach, IWP has suffered or

will suffer irreparable harm and other damages including but not limited to, loss of its investment in

its employees, loss of employee expertise and know-how, damage to goodwill, loss of current and

prospective sales, loss of profits, loss of value of trade secrets, loss of customer relationships, loss of

prospective advantageous relationships, and loss of confidential, proprietary and/or trade secret

information.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests judgment against Defendants as follows:

        1.      An award of monetary damages in an amount to be determined at trial;

        2.      Pre- and post-judgment interest as permitted by law;

        3.      An award of the attorneys’ fees and costs against only Rosario pursuant to the

Non-Compete Agreement;

        4.      Injunctive relief; and

        5.      For such other and further relief as the Court deems appropriate and equitable

under the circumstances.




                                                                                                        21
EAST\174057750.3
         Case 1:20-cv-10883-NMG Document 1 Filed 05/08/20 Page 22 of 22




                                      Respectfully submitted,




                                      Paul B. Lewis (BBO # 690793)
 Dated: May 8, 2020                   paul.lewis@dlapiper.com
                                      DLA Piper LLP (US)
                                      33 Arch Street, 26th Floor
                                      Boston, MA 02110
                                      Tel.:    (617) 406-6000
                                      Fax:     (617) 406-6100

                                      and

                                      Marc D. Katz (pro hac application forthcoming)
                                      Texas State Bar No. 00791002
                                      marc.katz@dlapiper.com
                                      Isabel A. Crosby (pro hac application
                                      forthcoming)
                                      Texas State Bar No. 24050226
                                      isabel.crosby@dlapiper.com
                                      Allison A. Reddoch (pro hac application
                                      forthcoming)
                                      Texas State Bar No. 24076912
                                      allison.reddoch@dlapiper.com
                                      1900 North Pearl Street, Suite 2200
                                      Dallas, Texas 75201
                                      Telephone: (214) 743-4500
                                      Facsimile: (214) 743-4545

                                      Attorneys for Injured Workers Pharmacy, LLC




                                                                                       22
EAST\174057750.3
